COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of J.M.H., a child

Appellate case number:    01-12-00793-CV

Trial court case number: 1167740

Trial court:              309th District Court of Harris County

       It is ORDERED that the court reporter prepare, certify, and file with this Court, within
15 days of the date of this order and at no cost to appellant, a reporter=s record of any hearing on
the contest to the affidavit of indigence. See TEX. R. APP. P. 34.6(d); In re Arroyo, 988 S.W.2d
737, 738–39 (Tex. 1998).

       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: December 17, 2012